Title: To John Adams from John Quincy Adams, 14 February 1819
From: Adams, John Quincy
To: Adams, John


				
					My dear Sir.
					Washington 14. Feby 1819.
				
				I have received you kind Letter of the 3d: instant, full of good counsel, of which I hope at the proper time to make a suitable improvement. It is a great satisfaction to me, that my Son George has mentioned your approbation, and made himself in any manner useful to you during the vacation at the University. My affection for him induces me to hope that his time has been spent most advantageously for himself, and that the benefit of your kind instructions and advice, has provided for him Stores of Wisdom and Virtue for the conduct of his future life. By the Letters that I have received from him, I am glad to perceive that he is fully sensible of the advantage he has enjoyed—His vacation will be terminating just at the time when you will receive this Letter, and I hope you will dismiss him with an admonition to remember the maxim of Juvenal—”Nullum Numen adest, ni sit Prudentia”.My wife continues transmitting her journal to you as regularly as her precarious and often suffering health admits—If I do not myself hold communion with you so often as I should desire the mortification and loss is more mine than your’s—In the mental preparation that I am making for that retirement which you enjoin upon me, and of which the period cannot be remote, I sooth myself with the reflection that your present occupation is assorting your papers has a forecast to my future occupation upon them—With the blessing of Providence, whatever your intentions in this respect may be, so far as their accomplishment may depend upon me, they shall be fulfilled.Last Sunday and this day, President Kirkland has edified and instructed a respectable auditory with a Hall of the House of Representatives of the Union, with ingenious, moral, pious and elegant discourses, upon the Christian’s comparative duties to the temporal and eternal World, and upon the transcendent Christian Virtue of Charity—So far as I have heard they have given universal satisfaction.You have seen and heard something of the political agitation which has been excited at a late period of the present Session of Congress, and may perhaps have some perception of the unseen causes which produce the ostensible effects—You observe that I have become a favourite target for the sharp-shooters, but there appears to me to be something very whimsical in the choice of their weapons. Of the transactions behind the Scenes, I know no more, perhaps not so much as you—That the South-American Horse should be ridden as long as he had legs to stand and that he should if possible be spurr’d rough-shod over me, was to be expected-But the campions of Pueyrredon and Bolivar, should at the next breath, become the champions of Pizarro and Onis, that the sympathies of Buenos-Ayrean Patriotism should melt into tender mercies for Arbuthnott & Armbrister, that General Jackson should be insinuated a murderer, for hanging murderers, and another Officer extolled as a hero, for going out to be murdered to atone for a breech of discipline—all these and numbers numberless more are metamorphoses logical and rhetorical, which put to shame all the metamorphoses poetical of Ovid—Pelion has been heaped upon Ossa, to put down poor Old Hickory—All with perfect respect for his character—with profound gratitude for his services—with entire conviction that those against whom he has perpetrated those enormous wrongs, have no right to complain of them or demand satisfaction for them—with undoubting confidence in the purity and patriotism of his motives—Jackson was their friend—they admired him—they venerated him—But the Constitution!—Oh! the Constitution—And military usurpation—and cruel despotism! and so to guard the sacred Palladium of the Constitution, a bill of Attainder upon Jackson’s reputation, was to be passed by one Branch of the Legislature, without hearing him—in his own defence—As to the right of censuring without hearing him, who could doubt that? for it was not the man, it was only his conduct that was to be censured—and why should not a man be blamed, as well as praised without being heard for himself. Votes of thanks were always granted without calling upon the party to prove himself worth of them, and why should not a vote of censure be passed, without calling upon the interested party to shew that it was not deserved? From this style of argument may be informed how much and how little of the real merits of the case, operated on the intended vote of censure—But the Event timed out different from what was contemplated—For a solemn vote of the house, passed by a considerable majority, has sanctioned every act that was to be blasted by a vote of disapprobation. It has been asserted and maintained with some earnestness that this has not been treated as a party question; and to a certain extent it is undoubtedly time—All the known denominations of parties have been broken down by the debate and the vote—Neither the geographical, nor the political, nor the personal Standard, has rallied all its votaries on either side—The most inveterate avowed enemies of the Administration have however been the  most decided in their virulence against Jackson—Many of those who at the last Session voted against the Administration, have now been steadily in its favour—Still more of those who were then its friends have now deserted its banners—Some are moved by State prejudices, and resentments—Some, by the doubts of really timorous consciences—Some by considerations altogether personal—The art of a political partizan, in Congress, at this time, is to unite as many various motives as possible under the Banners, of one pretext—In this instance the motives have been various, and the pretext has been captivating—A strong minority therefore was formed; but a minority which will not be likely to adhere together upon any other important question—Certainly not to form any permanent, organized coalition—The views of those whose conduct has been governed principally by attachments to individuals have not been unanimous—And the individuals with whom the strongest combination of votes usually sympathizes, have considered the merits of the question in different lights, and came to opposite conclusions. New-York and Georgia did not agree. Virginia was about equally divided against herself —So was Kentucky; and if the eloquence of the Speaker made some proselytes, he lost as many or more by the result of twenty days of discussion than he gained—In one thing the enemies of General Jackson, and mine heartily coalesced and completely succeeded—that is, they involved me, and me alone in the whole responsibility of all his Acts. There was neither member of the Administration, who had less or even so little concern with them, or agency over them, until long after they were past and irretrievable—The orders by which he was authorized to enter Spanish Florida, had issued from the War Department, without my being consulted, and without my knowledge—His correspondence was entirely with that Department—But from the instant that the Spanish Minister Onis knew that Jackson had authority to enter Florida, he began to remonstrate against it, and every step that he advanced, Onis assailed me with a new and more vehement note of remonstrance—In proportion as the facts were made known to the Spanish Government, the Minister of State there repeated his complaints, with increasing heat of crimination and demand of Satisfaction—until on the 31st. of August he formally suspended all Negotiation, and threatened War, by a Note which was communicated to all the Courts and published in all the Newspapers of Europe.To all these complaints, and accusations and menaces, it was the duty of my Office to answer; which I did by the Letters to Mr Erving of 28 Novr and 2 December—It was strictly and exclusively an answer to Spain and her complaints—But immediately after the Meeting of Congress and of the Virginia Legislature, an attempt was made to concert a joint attack by the latter and by both houses of the former, upon General Jackson, and upon the President, but most especially upon the Secretary of State—At Richmond, after some preliminary skirmishing by the Editor of the Enquirer, forth came Jack the Giant Killer, Algernon Sidney, and opened a Battery upon the whole military career of General Jackson—A similar Battery was immediately afterwards opened in the House of Representatives of Congress by a member from Georgia—while in the Senate, another member from Georgia, was working under him a Mine, to be blown up as soon as the favourable occasion should be presented. It was soon known that the complains of Spain had been answered by a despatch from the Department of State to Mr Erving—and immediately there came a Call for it from the House—It was given—and no sooner was it printed in the Richmond Enquirer, than Algernon Sidney, transferring his attack from Jackson to me, filled in two numbers of falsehood and Sophistry, eight or nine columns of that paper with invective against me for having defended Jackson against the complaints of Spain—Then came on the debates in Congress, Algernon Sidney having given the cue, by pretending that I alone of the President’s advisors had counselled the course pursued by him with regard to Jackson’s proceedings and that my Letter to Erving was to be viewed not as an answer to Pizarro and Spain, but as an elaborate effort to vindicate myself before the people of this Country. The first of those Assertions was false; and the second was a disingenuous misrepresentation; to which Clay however gave further countenance in his first Speech on the Subject—The object and result of it all was to identify the Secretary of State, with all Jackson’s sins and make him responsible for them all, and for those of the President for not trying him by a Court Martial, as well as for his own—Since this glorious conspiracy has failed, and neither the Virginia Legislature, nor the House of Representatives nor the Senate of the United States has been bullied or inveigled into the plot, and as the whole proceeding is discountenanced by the popular opinion throughout the Union, I see the newspapers are contradicting Algernon Sidney’s lye, that the Secretary of State alone, counselled the course pursued by the President with regard to Jackson’s proceedings, and stating, as was the fact, that it was with the unanimous concurrence of all the Heads of Departments—The bunglars have found that what they meant for calumny was working as commendation.I have barely room to assure you of my unalterable duty and affection.
				
					J. Q. A.
				
				
			